Citation Nr: 0840838	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran served in Vietnam and it is presumed that he 
was exposed to herbicides during service.

2.  Colon cancer was not manifest during service or within 
one year of separation.  

3.  Colon cancer is not otherwise related to service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was provided notice of 
the latter two elements in March 2006.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Although 
the veteran received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The Board recognizes that in his March 2006, VA 
Form 9, the veteran asserted that he was informed by a VA 
doctor in charge of Agent Orange examinations that his 
condition was related to Agent Orange exposure.  However, the 
veteran has not contended that the doctor examined him and it 
does not appear that the alleged opinion was based on the 
particular facts of this case.  In light of the fact that it 
does not appear that the veteran was examined by this 
particular doctor, the Board finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.

The Board also acknowledges that the veteran has not been 
afforded a VA examination for the claimed disability.  
However, the Board finds that a VA examination is not 
necessary in order to decide this claim.  There are two 
pivotal cases which address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas v. Principi, 18 Vet. 
App. 512 (2004), the Court held that a VA examination is 
necessary when the record: (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of the 
claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.  

The Board finds that there is no credible evidence showing 
that the disability was incurred in service or is related to 
a service connected disability.  Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  
Service connection for a chronic disease may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disability was incurred while engaging in combat.  


        Analysis

The veteran essentially contends that he developed colon 
cancer as a result of herbicide exposure during service.  As 
will be explained below, the Board concludes that service 
connection for this condition is not warranted on presumptive 
or direct basis.  

Presumptive service connection

Service connection may be presumed for residuals of herbicide 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, records 
show that the veteran served in Vietnam during the Vietnam 
Era.  However, colon cancer is not a condition subject to 
presumptive (herbicide or Agent Orange) service connection 
pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Board notes that the National Academy of Sciences has 
reviewed the scientific studies on the relationship between 
gastrointestinal tract tumors (to include colon and rectal 
cancer) and exposure to herbicides, and the Secretary has 
concluded that a positive association does not exist.  68 
Fed. Reg. 27630-27641 (May 20, 2003).  Since the veteran has 
not been diagnosed with one of the specific diseases listed 
within 38 C.F.R. § 3.309(e), service connection for colon 
cancer on a presumptive basis is not warranted.  

Direct service connection

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's colon cancer developed 
during service or within a year of separation or as a result 
of his herbicide exposure or any incident of service.  38 
C.F.R. § 3.303(d); see Combee, supra.  

Service medical records show that the veteran complained of 
dark stools in March 1973.  The veteran's anus and rectum 
were reported normal from September 1957 until the veteran's 
separation examination of April 1984.  The separation 
examination noted that the rectum and prostate was normal by 
digital exam and stool for occult blood negative.  Service 
medical records are negative for complaints, findings or 
diagnoses of colon cancer.  

In an August 1985 VA examination, it was noted that the 
veteran had no history of black stools or blood in stools.  
It was noted that the veteran had been evaluated at Travis 
Air Force Base and had been given the Agent Orange protocol.  
Post-service treatment records reflect a notation of colon 
cancer in December 2002.  In a February 2003 VA compensation 
and pension examination, it was noted that the veteran had 
surgery for colon cancer.  

In March 2006, S.S.U, the veteran's private physician, noted 
that the veteran had a laparotomy in November 2002 and was 
found to have carcinoma of the colon.  S.S.U. noted that 
according to the veteran he was exposed to Agent Orange 
during service, which has been proven to be carcinogenic.  
Also in March 2006, the veteran submitted a statement from an 
illegible source maintaining that he had a laparotomy in 
November 2002 and was found to have carcinoma of the colon.  
It was further noted that the veteran was exposed to Agent 
Orange during service, which has been proven to be 
carcinogenic.   

Although S.S.U and the unknown source, submitted letters in 
March 2006 asserting that the veteran had carcinoma of the 
colon and that he was exposed to Agent Orange during service, 
which has been proven to be carcinogenic, they did not 
explicitly attribute the veteran's colon cancer to service.  
Post-service treatment records do not include any competent 
evidence suggesting a medical relationship between the 
veteran's colon cancer and service.  38 C.F.R. § 3.303(d).  
The Board has considered the various statements made by the 
veteran linking his colon cancer to service.  To the extent 
that the veteran asserts that his colon cancer is 
attributable to an incident in service, the Board concludes 
that his assertion is unsupported by reliable evidence and is 
not competent.  There is also a remarkable lack of 
corrobative evidence within years of separation from service.  
The Board notes that the veteran separated from service in 
1984 but was not diagnosed with colon cancer until 2002, 
which is about 18 years after separation.  

In this case, assertions of continuity are not credible.  The 
Board is not holding that corroboration is required.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find the veteran's assertions to be 
less credible than the normal contemporaneous records at 
separation and the noted lapse of time between his diagnosis 
and separation.  While the evidence of record shows that the 
veteran has colon cancer, the Boards finds that the more 
probative evidence shows that the veteran's disability was 
not manifest during service or for many years thereafter and 
that continuity of symptomatology is not shown.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for colon cancer.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for colon cancer, to include as due to 
Agent Orange exposure, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


